Citation Nr: 0618952	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-19 859	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a right eye injury.  

2.  Entitlement to service connection for claimed headaches.  



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The claimant in this case is a veteran who served on active 
duty from January 1951 to October 1952 and died in March 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.   


FINDING OF FACT

On May 18, 2006, prior to promulgating a decision in this 
appeal, the Board was first notified that the veteran had 
died in March 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).  


ORDER

The appeal is dismissed.  



____________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


